Citation Nr: 1233883	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from November 1995 to December 1997.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for degenerative disc disease at L5-S1.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had the same lower back pain since service and that his current back disorder should therefore be service-connected.  As an initial matter, the Veteran indicated that he was seen in urgent care for his back in 2000.  He has submitted private medical records showing treatment in May 2001 at an urgent care facility.  It is unclear from the Veteran's statements whether there are additional records relevant to his claim that should be obtained, and whether these records are from a VA medical center or a private provider.  VA records are considered to be in VA's constructive possession at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, these records should be obtained.

Additionally, the Veteran was provided with a VA examination in June 2008.  The examiner noted that the service treatment records reflected chronic mechanical low back pain throughout 1997 and that the Veteran had not submitted any evidence of treatment for his low back since his discharge from active duty.  The examiner diagnosed degenerative disc disease at L5-S1, but did not provide an opinion of etiology.  

Later in June 2008, a VA examiner provided an addendum opinion.  She diagnosed lumbar L5-S1 degenerative disc disease without radiculopathy and myofascial low back syndrome, during service, resolved without residuals, and opined that his current degenerative disc disease was less likely than not caused by or related to acute lumbar soft tissue symptoms in service.  She reasoned that review of the claims file did not reveal a significant mechanism of injury to cause degenerative disc disease, and noted that the Veteran had reported low back pain throughout service with minimal causation, indicating myofascial low back syndrome.  

The Board finds that an additional opinion is needed, for the following reasons.  The Veteran's service treatment records reflect that he was in a motor vehicle accident in March 1997, and that he complained of back pain following the accident.  In addition, in his January 2009 substantive appeal, the Veteran contended that his job in service involved constant heavy lifting.  His Form DD 214 reflects that he was a tank systems mechanic.  The VA examiner did not consider the Veteran's motor vehicle accident or his contentions of heavy lifting in her opinion.

Finally, a December 1997 service treatment record showing treatment for back pain reflects the examiner's assessment that the Veteran had no improvement, and that his exit from service was pending.  It is unclear whether the Veteran was discharged due to his back pain.  As such, on remand, the Veteran's personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the Veteran's service personnel records.

2.  Contact the Veteran to determine whether his urgent care treatment in 2000 was provided by VA or private providers.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's back since his discharge, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.  Obtain all relevant records of treatment related to the back from the VA.

3.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to whether the claimed back disability is related to service. The examiner must consider and discuss the Veteran's March 1997 in-service motor vehicle accident and his subsequent complaints of back pain, his contentions provided in the January 2009 VA Form 9 that his duties required constant heavy lifting, and the private medical records now part of the record that reflect treatment following service for back pain.  

For the purposes of the opinion, the examiner should consider as credible the Veteran's contentions that he has suffered from the same type of back pain since service.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

4.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


